DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-11 and 14 are pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 07/17/2022.
Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn. The
following rejection(s) and/or objection(s) are either reiterated or newly applied. They constitute the
complete set presently being applied to the instant application.

Maintained Claim Rejections - 35 USC § 103
Necessitated by amendments

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Lander et al. and Sandmann et al.
Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lander et al. (WO 2016/089920 A1, of record), further in view of Sandmann et al. (NATURE PROTOCOLS, VOL.1: NO.6, p. 2839-2855, of record).

	Regarding claim 1 (in part), Lander teaches a method for genome-wide identification of chromatin interactions in a cell (e.g. see abstract, first sentence) comprising: providing a cell that contains a set of chromosomes having genomic DNA (e.g. see para. [0164] “Human Fibroblasts”);
	Incubating the cell or the nucleus thereof with a fixation agent to provide a fixed cell comprising a complex having genomic DNA crosslinked with a protein (e.g. Claims 21-24; “Formaldehyde”) wherein the protein is a DNA-binding protein or a protein associated therewith (e.g. para. [0065]; “double-stranded nucleic acid binding proteins”) The combined teachings of dsDNA-binding proteins that are in a cell and formaldehyde reasonably reads on a limitation of “genomic DNA crosslinked”;
	Performing proximity ligation of the genomic DNA of the fixed cell to form proximally-ligated genomic DNA (e.g. para. [0134]; “ligated the resulting blunt-end fragments”);
	Isolating the complex from the cell by immunoprecipitation utilizing an antibody that specifically binds to DNA-binding protein or a protein associated therewith (e.g. para. [0065]; “double-stranded nucleic acid binding proteins” and claims 27- 28; “wherein the sample is treated with an agent that isolates end-joined nucleic acid fragments that are bound by a protein or RNA…wherein the agent used is an antibody recognizing a specific protein” the combination of “isolates” and “antibody” reasonably reads on “immunoprecipitation”); to provide a DNA library and Sequencing the DNA library (e.g. see abstract; “determining the sequence”)).
	Regarding claim 2, Lander teaches further comprising shearing the proximally-ligated genomic DNA before the isolating step (e.g. para. [0134]).
Regarding claim 3, Lander teaches wherein the shearing is carried out by sonication (e.g. para. [0166]; “Covaris sonication”).
Regarding claim 4, Lander teaches wherein the fixation agent is formaldehyde (e.g. Claim 24)
Regarding claim 5, Lander teaches the method of claim 1, wherein the proximity ligation is an in situ ligation (e.g. para. [0134], “In situ Hi-C methodology”) performed by a process comprising
Permeabilizing the fixed cell (e.g. para. [0134]; 
Fragmenting the genomic DNA (e.g. para. [0134]; “digesting DNA with a suitable 4-cutter enzyme”)
Performing labeled nucleotide fill-in with a labeled nucleotide (e.g. para [0134]; “biotinylated nucleotide”)
Ligating the genomic DNA to form proximally-ligated genomic DNA (e.g. para. [0134]; “ligating the resulting blunt-end fragments”).
 Regarding claim 6, Lander teaches lysing the cells before the proximity ligation step (e.g. para. [0166]; “cells were lysed”).
	Regarding claims 7 - 8, Lander teaches fragmenting DNA by restriction digestion with an enzyme e.g. a 4-cutter enzyme (e.g. para. [0134]).
	Regarding claims 9 - 10, Lander teaches wherein the labeled nucleotide is labeled with a tag, e.g. biotin (e.g. para. [0134]; “biotinylated nucleotide”).
	Regarding claim 11, Lander teaches pulling down the genomic DNA from the complex after the isolating step and prior to the sequencing step (e.g. para. [0153]; “ligation junctions were pulled down with streptavidin beads”).
	Regarding claim 14, Lander teaches wherein the cell is a mammalian cell (e.g. para. [0164]; “human fibroblasts”).
Lander teaches throughout their invention using transcription factor (CTCF) as a DNA-binding protein and immunoprecipitation after ligation, however Lander doesn’t explicitly teach wherein the antibody binds to a DNA-binding protein, specifically a transcription factor, histone, polymerase, or nuclease.
Regarding claim 1 (in part), Sandmann teaches immunoprecipitation using an antibody that binds a transcription factor (e.g. abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify Lander’s method with Sandmann.  Lander teaches the claimed invention with the exception of the antibody binding a TF, histone, polymerase or nuclease and Sandmann teaches a protocol doing just that. One would be motivated to combine the teachings because Sandmann teaches “By co-precipitating the protein of interest with its associated DNA sequences from cellular or embryonic chromatin extracts, a snapshot of binding sites occupancy-reflecting complex variables such as chromatin accessibility, combinatorial binding and/or competition with other DNA-associated factors-can be obtained (Fig. 1)”, as per p. 2839, left col., 2nd paragraph of Sandmann. An ordinary artisan would have a reasonable expectation of success in practicing the invention because Lander and Sandmann are in the same field of endeavor of chromatin interactions.

Response to Arguments
Applicant’s arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (1) a person of ordinary skill in the art would not have a reasonable expectation of success when combining the steps of the claimed method because it was unexpected that immunoprecipitation could be used successfully after biochemical manipulation including, for example, during a proximity ligation step when chromatin may typically be exposed to heated reactions or exposure to detergents for several hours, wherein heat and detergents can affect the integrity of chromatin proteins (Applicant Remarks, pg. 5, first full paragraph); and (2) a skilled person starting from Lander would choose to conduct immunoprecipitation before proximity ligation as used in the prior art method “ChIA-PET”, such that the skilled person would be dissuaded from combining the two techniques in opposite order (Applicant Remarks, pg. 5, second full paragraph).
Applicant’s assertion that (1) a person of ordinary skill in the art would not have a reasonable expectation of success when combining the steps of the claimed method because it was unexpected that immunoprecipitation could be used successfully after biochemical manipulation, is not found persuasive.  As an initial matter, it is noted that the instant as-filed Specification pointed to by Applicant to support the asserted loss of integrity of chromatin proteins upon exposure to heat and/or detergents for several hours is not found on page 26. In fact, page 26 merely describes an immunoprecipitation reaction, which appears to be successful. Applicant has not cited any reference supporting the ‘well-documented’ finding that ligation reactions carried out at all temperatures in combination with all detergents and all reaction durations result in a loss of chromatin protein integrity, such that one of ordinary skill in the art is dissuaded from carrying out a ligation reaction before immunoprecipitation. Sandmann et al. teach that the ligation step is conducted at 16oC overnight (e.g., less than room temperature) in ligation buffer, T4 DNA ligase, and water (See, pg. 2848, Step 45). Thus, there is no indication that the conditions of the ligation reaction exemplified in Sandmann et al. would be expected to result in the loss of integrity of chromatin protein as argued by Applicant. 
Applicant’s assertion that (2) a skilled person starting from Lander would choose to conduct immunoprecipitation before proximity ligation as used in the prior art method “ChIA-PET”, is not found persuasive. It is unclear why Applicant believes that one of ordinary skill in the art, reading Lander et al. would conduct immunoprecipitation before proximity ligation because Lander et al. clearly teach chromatin immunoprecipitation after ligation. Thus, a person skilled in the art would clearly choose to conduct immunoprecipitation after proximity ligation. Thus, one of ordinary skill in the art would clearly have a reasonable expectation of success.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN K. WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1675      
                                                                                                                                                                                                  
/Amy M Bunker/
Primary Examiner, Art Unit 1675